Order entered January 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01551-CV

     MICHAEL DREW, GOVERNMENT ENERGY MANAGEMENT, LLC, ET AL.,
                            Appellants

                                               V.

                 ELUMENUS LIGHTING CORPORATION, INC., Appellee

                      On Appeal from the 199th Judicial District Court
                                      Collin County, Texas
                            Trial Court Cause No. 199-02318-2013
                 Before Chief Justice Wright and Justices Lang-Miers and Brown
                                           ORDER
       This is an interlocutory appeal from an order denying appellants’ special appearance. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7) (West 2013). Pursuant to Texas Civil

Practice and Remedies Code section 51.014(b), the commencement of trial pending resolution of

the appeal is stayed. See id. 51.014(b). By motion filed December 20, 2013, appellants seek to

expand the stay to “all” proceedings in the trial court, including discovery. Appellee opposes the

motion.

          We GRANT the motion and STAY all further proceedings in the trial court, including

discovery, pending resolution of the appeal or further order of this Court. See TEX. R. APP. P.

29.3; Oryx Capital Int’l, Inc. v. Sage Apartments, 167 S.W.3d 432, 436-37 (Tex. App.—San
Antonio 2005, no pet.); Lacefield v. Elec. Fin. Grp., Inc., 21 S.W.3d 799, 800 (Tex. App.—

Waco 2000, order) (per curiam).




                                                /s/    ELIZABETH LANG-MIERS
                                                       JUSTICE